141 F.3d 1182
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.John D. TODMAN, Defendant-Appellant.
No. 97-10277.D.C. No. CR-95-00258-1-EHC.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 9, 1998**.Decided Mar. 2, 1998.

Appeal from the United States District Court for the District of Arizona Earl H. Carroll, District Judge, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
John D. Todman appeals the district court's order granting the government's motion to withdraw from its plea agreement based on Todman's breach of the agreement.  Because Todman has not yet moved to dismiss the pending indictment on double jeopardy grounds, there is no final decision in this case.  See Abney v. United States, 431 U.S. 651, 662-63, 97 S.Ct. 2034, 52 L.Ed.2d 651 (1977).  Accordingly, we dismiss this appeal for lack of jurisdiction.  See id.


3
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3